Citation Nr: 0108432	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  98-01 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1996, for a grant of death pension benefits.


REPRESENTATION

Appellant represented by:	Mario E. Barreto-Irizarry, 
Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to February 
1946.  He died in February 1994, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1996 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C., which 
granted death pension benefits effective September 1, 1996.  
The RO in Houston, Texas, currently has jurisdiction over the 
claims folder.

The record reflects that the appellant requested a Travel 
Board hearing in conjunction with her appeal.  Such a hearing 
was scheduled for December 2000, but the appellant failed to 
appear.  Accordingly, her request for a personal hearing is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2000).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As mentioned above, the veteran died in February 1994, and 
the appellant is his surviving spouse.  At the time of his 
death, the veteran was in receipt of nonservice-connected 
pension benefits.

The record reflects that the appellant submitted a VA Form 
21-534, Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits, to the San 
Juan RO, which was received on August 5, 1996.  It is noted 
that the appellant's signature line on this Form was dated 
July 3, 1996.

In October 1996, the Washington, D.C., RO granted nonservice-
connected death pension benefits to the appellant, effective 
September 1, 1996.  The appellant appealed this decision to 
the Board, contending that she was entitled to an earlier 
effective date.  On the VA Form 9, Appeal to the Board, the 
appellant's attorney asserted that he had discussed the 
appellant's claim with an official at the San Juan RO in 
April 1996, and that a claim was submitted at that time.  
Further, on both the VA Form 9, and a subsequent statement 
dated in February 2001, the appellant's attorney identified 
this official by name.  However, it does not appear that the 
San Juan RO was ever contacted to verify whether a claim was 
filed in April 1996.

It is noted that various documents are on file which were 
translated from Spanish to English, including the veteran's 
death certificate, the marriage license between the veteran 
and the appellant, as well as statements from the appellant.

The effective date for the award of death pension benefits 
based on claims received on or after October 1, 1984, is the 
first day of the month in which the veteran's death occurred 
if the claim is received within 45 days after the date of 
death. Otherwise, the effective date is the date of the 
receipt of the claim.  38 U.S.C.A. 
§ 5110(d)(2); 38 C.F.R. § 3.400(d)(3)(ii).  Applicable 
regulations also provide that payment of monetary benefits 
based on an award of pension may not be made to an individual 
for any period before the first day of the calendar month 
following the month in which the award or increased award 
became effective.  38 U.S.C.A. 
§ 5111; 38 C.F.R. § 3.31.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking VA benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered 
a "claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal 
as well as formal, as a "communication in writing."  
Further, the Federal Circuit stated that when 38 C.F.R. 
§ 3.155(a) refers to "an informal claim," it necessarily 
incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

In the instant case, the appellant does not contend that a 
claim for death pension benefits was filed within 45 days of 
the veteran's death.  Rather, it has been asserted that a 
prior claim was filed at the San Juan RO in April 1996.  
Further, the appellant's attorney specifically identifies by 
name a VA official with whom he states the claim was filed.  
VA has a duty to assist all claimants in developing the facts 
pertinent to their claims.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "the VCAA").  Accordingly, the Board 
concludes that a remand is required in order to contact the 
San Juan RO to verify whether a valid claim for death pension 
benefits was filed in April 1996 pursuant to Rodriguez, 
supra.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  Specifically, the VCAA, which the President signed 
into law on November 9, 2000.  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Since it has already been determined that a 
remand is required in the instant case, the Board is of the 
opinion that the RO should address in the first instance 
whether any additional notification or development action is 
required under the VCAA.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should contact the San Juan RO 
to verify whether there is any record that 
the appellant filed a claim for death 
pension benefits prior to August 5, 1996, 
with the official identified by the 
appellant in the VA Form 9 and February 
2001 statement from the appellant's 
attorney.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Act, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

After completing any additional development deemed necessary, 
the RO should readjudicate the issue on appeal in light of 
any additional evidence added to the records assembled for 
appellate review.  If the benefit requested on appeal is not 
granted to the appellant's satisfaction, the appellant and 
her attorney should be furnished a Supplemental Statement of 
the Case and an opportunity to respond.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



